DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicants’ reply to the September 14, 2021 Office Action, filed December 14, 2021, is acknowledged.  Applicants previously canceled claims 1-38, 41-42, 44, and 52-53, and now cancel claims 59-61.  Applicants did not amend any claims.  Claims 39-40, 43, 45-51, 54-58, and 62-64 are pending in this application and are under examination. 
Any rejection of record in the previous office actions not addressed herein is withdrawn.  New grounds of rejection are presented herein that were not necessitated by applicant’s amendment of the claims since the office action mailed September 14, 2021.  Therefore, this action is not final.

Information Disclosure Statement
The Information Disclosure Statement filed January 24, 2022 has been considered.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
	An amendment to the specification correcting the size of the ASCII text file.  The Sequence Listing Incorporation by Reference paragraph lists the size of the ASCII text file as 128,819 bytes, whereas the ASCII text file itself lists the size as 128,842 bytes.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 39-40, 43, 46-47, 54-58, and 62-64 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed October 15, 2015), as evidenced by Sinkunas et al. (30 The EMBO Journal 1335-1342 (February 22, 2011)).
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid (abstract and Example 2).  Sontheimer discloses a method of inhibiting the function of a DNA target sequence, which will reduce the expression of a gene, in eukaryotic cells by interferon with transcription of the sequence, which can include knock-out experiments (paragraphs [0007] and [0044]).  Sinkunas discloses that Cas3 provides for cleavage of foreign nucleic acids, including (paragraph bridging pages 1338 and 1339, paragraph bridging pages 1340 and 1341, and Figure 5).  Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, and/or functionally dissimilar to the Cas proteins of E. coli (i.e., programmable and/or heterologous) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses gene synthesis for production of cascade subunits and crRNA (i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).
	Sontheimer discloses each and every limitation of claims 39-40, 43, 46-47, 54-58, and 62-64, and therefore Sontheimer is deemed to anticipated claims 39-40, 43, 46-47, 54-58, and 62-64.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-40, 43, 45-51, 54-58, and 62-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sontheimer et al. (U.S. Patent Application Publication No. 2010/0076057, published March 25, 2010, and cited in the Information Disclosure Statement filed October 15, 2015), as evidenced by Sinkunas et al. (30 The EMBO Journal 1335-1342 (February 22, 2011)) in view of Huston et al. (85 Proceedings of the National Academy of Sciences USA 5879-5883 (1988) and cited in the Information Disclosure Statement filed July 5, 2018) and Singwi et al. (5 Frontiers in Bioscience d556-559 (2000)).  This is a new rejection.
Sontheimer discloses methods of interfering with a target DNA sequence in both prokaryotic and eukaryotic cells using CRISPR RNA (crRNA) and a CRISPR-associated (cas) protein/nucleic acid (abstract and Example 2).  Sontheimer discloses a method of inhibiting the function of a DNA target E. coli (i.e., programmable and/or heterologous) (paragraph [0043]).  Sontheimer discloses that a promoter can be utilized in the system to drive expression of the system (paragraph [0050]).  Sontheimer discloses that the cas genes/proteins can be expressed by a cell, tissue, or subject, which means that the cas gene/protein must be regulated by a regulatory element (paragraphs [0014] and [0043]).  Sontheimer discloses that the system can be used to target multiple genes in a cell, and will inhibit function of those genes, or even provide for a knock-out targeted genes (i.e., expression of those genes will be decreased, and which is interpreted as including genomic sequences) (paragraphs [0007], [0042], and [0044]).  Sontheimer discloses that the presence of a nuclear localization signal allows for the system to provide for subcellular localization (paragraph [0054]).  Sontheimer discloses that the cas genes (e.g., cas1, cas2, or cas3) can be codon optimized for use in eukaryotic cells such as plant, yeast or Drosophila cells (paragraphs [0040], [0043]-[0044], [0054] and [0058]).  Sontheimer discloses that the CRISPR/Cas system can be used to generate target mutants in mammalian cells, including human cells (paragraphs [0014], [0038], and [0060]).  Sontheimer discloses targeting of multiple sites within a single cell, which employs at least two targeting sequences (i.e., SCNAs) (paragraph [0042]).  Sontheimer discloses that the CRISPR enzyme targets double-stranded DNA (paragraph [0043]).  Sontheimer discloses that the Cas protein is guided by an RNA component (paragraph [0043]).  Sontheimer discloses gene synthesis for production of cascade subunits and crRNA i.e., the SCNA) (paragraphs [0054]-[0055]).  Sontheimer discloses delivery of the crRNA (i.e., SCNA) and one or more cas proteins to the cell, where the crRNA hybridizes to the target DNA sequence, which can interfere with the function and/or presence of the target DNA sequence, and that the delivery can be with a physiolocally tolerable butter, and that the delivery can be to a subject (i.e., in vivo) (paragraphs [0006]-[0009]).  The cas proteins and the crRNA (SCNA) form a complex, which is interpreted as including a linking domain that provides for the recognition domain of the crRNA (SCNA) attaching to the linking domain (paragraphs [0006]-[0014]).
Sontheimer, as evidenced by Sinkunas, fails to disclose or suggest that the non-nucleotide moiety of the SCNA recognition region is has a 5’-, 3’-, or internal modification, or what that modification may be.  Sontheimer fails to explicitly disclose or suggest how the non-nucleotide moiety and the linking domain are attached.
Huston discloses a variable region fragment (Fv) linker that has a specificity for digoxin or digoxigenin (abstract, paragraph bridging pages 5881 and 5882, and Table 2).  Huston discloses a 15-amino acid linker to form a single-chain Fv (sFv) (abstract).
Singwi discloses a nuclease conjugated with an scFv, which can be compartmentalized with a nucleoprotein complex using protein/protein interactions (page 564, column 2, first paragraph).  Singwi discloses the binding of an scFv to a target antigen would allow colocalization of the nuclease to the site of cleavage (page 564, column 2, first paragraph).  Singwi discloses that scFV’s can localize to the nucleus of a cell via fusion to a nuclear localization signal (page 564, column 2, first paragraph).  Singwi discloses that the nucleoprotein complex is able to cleave DNA and RNA (page 564, column 2, first paragraph).
It would have been obvious to one with ordinary skill in the art at the time the invention was made to include that Sontheimer’s Cas protein/guide RNA complex can include a non-nucleotide portion of the recognition portion of Sontheimer’s crRNA modified by Singwi’s and Huston’s DIG-sFv, because in vivo and in vitro.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in using Singwi’s nuclease linker and Huston’s linker on Sontheimer’s Cas/guide RNA systems because both Singwi’s nuclease and Sontheimer’s Cas protein provide for targeting nucleic acids in cells in order to edit, mutate, or otherwise manipulate the expression of genetic information, and the linker disclosed by Singwi and Huston provide for the linking domain that is devoid of a specific target-nucleic acid binding site.

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 103, Applicants’ arguments have been fully considered and are deemed to be persuasive.  Therefore, this rejection is withdrawn.  However, new rejections under 35 U.S.C. §§ 102 and 103 are set forth above.  Essner, drawn to a recombinase and use thereof, is no longer applied.  
Insofar as Applicants’ arguments are applicable to the rejections set forth above, they have been fully considered and are deemed to be unpersuasive.
Applicants assert that Sontheimer’s crRNAs have no defined regions, and that the crRNAs is responsible for both specificity and recognition, and thus cannot be split.
However, the claims require only that the recognition region be capable of interacting with the polypeptide (Cas3) and providing the specificity to the target sequence.  And Sontheimer discloses an engineered system and vectors that comprise a regulatory sequence linked to an RNA sequence that guides the system to the target sequence by base pairing, and where the CRISPR pathway utilizes proteins which are homologous, analogous, non-homologous, non-related, functionally similar, and/or functionally dissimilar to the Cas proteins of E. coli (i.e., programmable and/or heterologous).  In addition, Sontheimer discloses delivery of the crRNA (i.e., SCNA), where the crRNA hybridizes to the Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870,875, 69 USPQ2d 1865,1868 (Fed. Cir. 2004).  Therefore, Sontheimer is deemed to be applicable prior art under both 35 U.S.C. §§ 102 and 103, as set forth above.  Regarding a requirement that the SCNA components be “splittable” Huston and Singwi provide for this limitation, as discussed above.

	
Regarding the obviousness-type double patenting rejections, Applicants’ Terminal Disclaimers over U.S. Patent No. 10, 220,052 and U.S. Patent Application Nos. 14/364,216 and 15/449,492, filed December 14, 2021, are approved.  Therefore, there rejections are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636